                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                  Plaintiff,                             4:18CV3115

      vs.
                                                     MEMORANDUM
OFFICER CHAN, in their individual                     AND ORDER
capacities; and SGT. MILLIKAN, in
their individual capacities;

                  Defendants.


      This matter is before the court on Defendant Jonathan Chan’s (“Chan”)
Motion for Summary Judgment (filing no. 23), Plaintiff Jesus Brown’s (“Brown”)
Motion to Amend to Change Defendant’s Name (filing no. 26) and Motion for
Summons (filing no. 27), and Defendants’ Motion to Extend and Reset Progression
Deadlines (filing no. 29).

                                I. BACKGROUND

       Brown is an inmate currently incarcerated at the Lincoln Correctional Center
(“LCC”) in Lincoln, Nebraska. (Filing No. 1.) Brown, pursuant to 42 U.S.C. §
1983, brought the instant civil rights action against Defendants Chan and Shawn
Millikan (“Millikan”), as well as against numerous other Defendants whom this
court previously dismissed after initial review of the Complaint. (See Filing No.
11.) Brown’s only remaining claims in this suit are against Chan and Millikan in
their individual capacities for alleged failure to protect.

      On October 11, 2019, Chan, through counsel, filed his Motion for Summary
Judgment, with an accompanying Index of Evidence and Brief, seeking to resolve
only the claims asserted against Chan. (Filing Nos. 23–25.) Liberally construed,
Brown alleges Chan is liable for failing to protect him from an assault by two
inmates at the Diagnostic & Evaluation Center (“DEC”) on March 18, 2017, in
violation of the Eighth Amendment to the United States Constitution. (Filing No. 1
at CM/ECF pp. 6–7.) However, Chan has offered evidence demonstrating that he
was not employed by the Nebraska Department of Correctional Services
(“NDCS”) at the time of the alleged assault. (Filing No. 24-1; Filing No. 24-2.)
Therefore, Chan asserts he is entitled to judgment as a matter of law because
Brown cannot offer any evidence supporting his claim that Chan failed to protect
him and no such evidence exists.

      In response to Chan’s summary judgment motion, Brown filed a motion on
October 31, 2019, acknowledging that Chan is not a proper Defendant to the
Complaint and seeking permission to amend his Complaint to substitute “Tony
Tran” for Chan and additional time to conduct discovery. (Filing No. 26.) Brown
also moved the court to issue summons on “Tony Tran.” (Filing No. 27.)
Defendants Chan and Millikan filed a response to Brown’s motion to amend in
which they indicated they have no objection to Brown being granted leave to
amend his Complaint to dismiss Jonathan Chan as a defendant. (Filing No. 28.)
However, Defendants explained that they were unaware of any “Tony Tran”
having ever worked at the DEC or LCC but were aware of a former NDCS
employee named “Andy Tran” who did work at the DEC during the time frame
alleged in Brown’s Complaint. Thus, Defendants request that the court allow
Brown to amend his Complaint to name “Andy Tran” (rather than “Tony Tran”) as
a defendant in this action. Upon filing of an Amended Complaint naming “Andy
Tran,” counsel for Defendants represented that she will file a waiver of service on
his behalf and file a responsive pleading within 21 days of the date the Amended
Complaint is filed as she has already conferred with Andy Tran. (Id. at CM/ECF
pp. 1–2.)

       In addition, Defendants asked the court to reset the progression deadlines
previously set by the court. (Id. at CM/ECF p. 2.) As the court had not addressed
the foregoing requests prior to now and due to the approaching dispositive motions
                                        2
deadline, Defendants filed a Motion to Extend and Reset Progression Deadlines on
December 5, 2019, asking that all progression deadlines be extended by 90 days
from the date Brown’s Amended Complaint is filed. (Filing No. 29.)

                                   II. DISCUSSION

       First, the court addresses Chan’s pending motion for summary judgment.
Summary judgment should be granted only “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). In passing upon a motion for summary
judgment, the district court must view the facts in the light most favorable to the
party opposing the motion. Dancy v. Hyster Co., 127 F.3d 649, 652-53 (8th Cir.
1997). In order to withstand a motion for summary judgment, the nonmoving party
must substantiate allegations with “‘sufficient probative evidence [that] would
permit a finding in [his] favor on more than mere speculation, conjecture, or
fantasy.’” Moody v. St. Charles Cnty., 23 F.3d 1410, 1412 (8th Cir. 1994) (quoting
Gregory v. City of Rogers, 974 F.2d 1006, 1010 (8th Cir. 1992)). Essentially, the
test is “whether the evidence presents a sufficient disagreement to require
submission to a jury or whether it is so one-sided that one party must prevail as a
matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

      Here, the undisputed evidence conclusively establishes that Chan was not
employed by NDCS at the time of the alleged assault of which Brown complains
and, thus, could not have failed to protect him. Brown concedes as much.
Therefore, the court will grant Chan’s motion for summary judgment and dismiss
him from this matter with prejudice.

      Next, the court turns to Brown’s motion to amend his Complaint. Federal
Rule of Civil Procedure 15(a)(2) provides that, where a party may not amend its
pleading as a matter of course, “a party may amend its pleading only with the
opposing party’s written consent or the court’s leave. The court should freely give
leave when justice so requires.” Here, Defendants do no object to Brown’s
                                        3
proposed amendment, and the court concludes such amendment is in the interests
of justice. Accordingly, the court will give Brown 30 days to file an amended
complaint naming “Andy Tran” as a defendant in his individual capacity only.1 To
be clear, Brown must restate the relevant allegations of his current Complaint
against Millikan and any new allegations related to Andy Tran. Plaintiff is warned
that his amended complaint will supersede, not supplement, his prior
pleading.

       Finally, both Brown and Defendants have requested extensions of the
discovery and progression deadlines previously established by the court. Upon
consideration, the court will grant the parties’ requests and will enter a new
progression order upon the filing of Brown’s amended complaint to extend the
progression deadlines to at least 90 days after the date the amended complaint is
filed. Given counsel’s representation that Andy Tran will waive service and enter a
responsive pleading within 21 days of the filing of an amended complaint, the
court will not wait for Tran’s responsive pleading before entering the new
progression order. Nor will the court grant Brown’s motion for summons (filing
no. 27) at this time in light of counsel’s representations and because the motion
seeks to issue summons on “Tony Tran.”

      IT IS THEREFORE ORDERED that:

      1.    Defendant Chan’s Motion for Summary Judgment (filing no. 23) is
granted. Chan is dismissed as a defendant in this matter with prejudice.

       2.    Plaintiff’s Motion to Amend to Change Defendant’s Name (filing no.
26) is granted consistent with this Memorandum and Order. On or before January

      1
         Contrary to the court’s local rules, Brown did not file as an attachment to his
motion to amend an unsigned copy of the proposed amended pleading that clearly
identifies the proposed amendments. NECivR 15.1(a). Notwithstanding this omission,
Brown is required to file an amended pleading upon being granted leave to amend.
NECivR 15.1(c) (“The granting of the motion for leave to amend does not constitute
filing the amended pleading.”).
                                           4
6, 2020, Plaintiff shall file an amended complaint naming “Andy Tran” as a
defendant in his individual capacity only. Plaintiff must restate the relevant
allegations of his current Complaint against Defendant Millikan and any new
allegations related to Andy Tran. Plaintiff is warned that his amended
complaint will supersede, not supplement, his prior pleading. Failure to file an
amended complaint in accordance with this Memorandum and Order may result in
this matter being dismissed without further notice to Plaintiff.

      3.    Plaintiff’s Motion for Summons (filing no. 27) is denied.

       4.    Defendants’ Motion to Extend and Reset Progression Deadlines
(filing no. 29) is granted. The deadlines related to the previously-filed Order
Setting Schedule for Progression of Case (filing no. 16) are suspended until further
order of the court. Upon the filing of Plaintiff’s Amended Complaint, the court will
enter a new progression order progressing this matter to final resolution.

      5.    The Final Pretrial Conference scheduled for March 18, 2020, is
continued until further order of the court.

      6.    The clerk of court shall transmit a copy of this Order to Magistrate
Judge Zwart’s chambers.

      7.     The clerk of court is directed to remove Defendant “Officer Chan”
from this action.

     8.   The clerk of court is directed to set the following pro se case
management deadline: January 6, 2020: check for amended complaint.




                                         5
Dated this 6th day of December, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge




                                 6
